Citation Nr: 1011084	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand injury.  

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant did not have any periods of active service.  He 
had active duty for training (ACDUTRA) from May 1967 until 
September 1967.  He had additional periods of ACDUTRA 
thereafter ranging from 15 to 30 days each year through June 
1999, including 23 days of ACDUTRA between October 1984 and 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The case was previously before the Board in December 2007, 
when service connection for a back disorder was denied.  The 
Board also construed a communication from the appellant's 
representative as a notice of disagreement with the denial of 
service connection for left hand, cervical spine, and 
psychiatric disorders.  Those claims were remanded so the 
appellant could be provided with a statement of the case 
(SOC) on those issues.  The appellant responded to the SOC 
with a substantive appeal and the matters are now properly 
before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records for July 1985 show that the 
appellant sustained a left hand injury in July 1985 with a 
fracture of the left third digit.  A line of duty 
determination indicates this was sustained while on active 
duty for training.  The appellant contends that it resulted 
in left hand, neck and psychiatric disorders.  His claim is 
supported by an October 2004 report from, a private 
physician, J. R. C., M.D., who made left hand, cervical spine 
and psychiatric diagnoses.  The Veterans Claims Assistance 
Act of 2000 (VCAA) provides that when there is competent 
evidence of a current disability, and medical or lay evidence 
(including statements from the claimant) indicate that the 
current disability is related to service, a medical 
examination or opinion shall be deemed necessary.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should have the appellant's 
Spanish on VA Form 21-4138, received 
August 4, 2005 translated into English.  

2.  The AOJ should schedule the 
appellant for a VA examination of his 
neck and left hand.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  Any X-ray studies or 
other tests that might be needed to 
respond to the following questions 
should be done.  

a.  What is the correct diagnosis for 
all current residuals of the left hand 
injury in July 1985?  If there are 
none, the examiner should so state.  
Please explain.  

b.  Is it at least as likely as not 
that the appellant has a left hand 
disability as the result of the injury 
to that hand in July 1985?  Please 
explain.  

c.  Is it at least as likely as not 
that the appellant has a cervical spine 
disability as the result of the injury 
to that hand in July 1985?  Please 
explain.  

d.  If there are any other disabilities 
that are at least as likely as not the 
result of the injury to the left hand 
in July 1985 please identify them and 
explain their relation to the injury.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  The AOJ should schedule the 
appellant for a VA mental examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
studies or other tests that might be 
needed to respond to the following 
questions should be done.  

a.  What is the correct diagnosis for 
any psychiatric disorder the appellant 
may have?  If there are none, the 
examiner should so state.  Please 
explain.  

b.  Is it at least as likely as not 
that the appellant has a psychiatric 
disability as the result of the injury 
to his left hand in July 1985?  Please 
explain.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

4.  Thereafter, the AOJ should 
readjudicate these claims in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


